ITEMID: 001-73179
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF KRISTOF v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 (length);Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
TEXT: 4. The applicant was born in 1938 and lives in Makó.
5. On 8 October 1993 the applicant’s ex-wife brought an action in trespass against him in the Budapest XVIII/XIX District Court, in the context of a dispute concerning the use of the divorced couple’s flat.
6. On 21 December 1993 and 5 April 1994 this court held hearings.
7. On 28 February 1996 the court instructed the plaintiff to submit better particulars of her claims.
8. On 19 March 1997 the case was transferred to the Makó District Court for reasons of competence. On 9 and 23 September 1997 the court held hearings. After a short stay of the proceedings, a further hearing was held on 16 December 1997, which the plaintiff did not attend. After another stay, hearings took place on 5 May and 25 June 1998. On 7 July 1998 the plaintiff submitted additional particulars of her claims.
9. The court held hearings on 29 September, 22 October 1998, 15 July, 16 and 23 September 1999. On that day the court gave judgment, partly finding for the plaintiff. It ordered the applicant to pay compensation to the plaintiff in the amount of 67,592 Hungarian forints (HUF) plus accrued interest. The court held that the subject matter of the case was the settlement of scores concerning the division of the matrimonial property.
10. On appeal, on 26 January 2000 the Csongrád County Regional Court upheld this decision.
11. On 31 May 2000 the Supreme Court rejected as inadmissible the applicant’s petition for review, without examining it on the merits, since the disputed amount fell below the statutory threshold of HUF 500,000, under which no review lay against second-instance decisions.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
